Title: To James Madison from Stephen Pleasonton and Others, 1 July 1802
From: Pleasonton, Stephen
To: Madison, James


Sir
Department of State July 1st. 1802
With great reluctance we take the liberty of appealing to your candor, in laying before you a Statement of our situation as clerks in this Department. The Congress not being able to discriminate between the merits of the inferior officers in the various Departments, & yet being fully impressed with the propriety of making provision more adequate to the support of the public servants, very wisely left the distribution to the Heads of the Departments. They have acted accordingly, & have generally increased the salaries of their agents. There were many years in this Department eight clerks. The duties no doubt increase in proportion to the increase of our Foreign & Domestic Relations. We are at present but four in number & the duties have required unremitting attention. Of this we shall never complain, but we submit to your candor & liberality whether an increase of duty, more than double, does not demand a consideration, & whether we may not be deemed, in strict justice to the Public, duly entitled to as liberal compensation as the Congress have authorized, & have left to your discretion. We submit this with great deference, not doubting that while you are strictly conforming to your official duty, you will keep in view the justice due to faithful public servants. We are Sir with the highest consideration Your Obedt Servts.
Stephen Pleasonton
William Crawford
Christopher S. Thom
 

   
   RC (DLC). Docketed by JM.



   
   In May 1802 Congress appropriated $11,360 for the compensation of State Department personnel (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:184).


